Citation Nr: 0202992	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  97-32 355A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from January 27, 1970, to February 3, 1972, 
including service in the Republic of Vietnam from December 9, 
1970, to April 24, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which denied service 
connection for an acquired psychiatric disability, to include 
post-traumatic stress disorder (PTSD).

The veteran failed to report for a scheduled hearing before a 
traveling Member of the Board on August 16, 2001, because he 
moved without leaving a forwarding address and failed to 
receive notification of the scheduled hearing.  On February 
20, 2002, the undersigned Member of the Board granted a 
motion of the veteran's representative to reschedule that 
travel Board hearing.  


REMAND

As the motion to reschedule the requested travel Board 
hearing has been granted, the case must be remanded to the RO 
for that purpose.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 



Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), governing reopening of previously and 
finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  As the instant 
appeal does not address the reopening of a previously and 
finally denied claim, the regulations pertaining to reopened 
claims are inapplicable to this appeal.  In general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The record shows that the veteran and his representative have 
not been notified of the provisions of the VCAA, and that 
omission must be rectified.

A review of the record shows that the RO has not provided the 
claimant a correct citation of the applicable regulation 
governing service connection for PTSD.  The original version 
of 38 C.F.R. § 3.304(f), effective May 19, 1993, provided 
that for combat-related stressors, service department 
evidence that the veteran engaged in combat or was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  



Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with [38 C.F.R. 
§ 4.125(a) - i.e., a diagnosis in conformity with DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).  In addition, 
38 C.F.R. § 304(f) has recently been amended to provide for 
specific development in cases involving personal assault.  67 
Fed.Reg. 10,330 (March 7, 2002).  On remand, the RO must 
review the claim taking into account the current provisions 
of 38 C.F.R. § 3.304(f).

Further review of the record shows that although the veteran 
has referred to medical evidence at Williamson Memorial 
Hospital, Williamson, West Virginia, from October 1998 to 
October 1999, the RO has obtained only medical records dated 
in February and March 1999 from that source.  The RO should 
again request all clinical records of the veteran's treatment 
at Williamson Memorial Hospital, Williamson, West Virginia, 
from October 1998 to the present time, inclusive.  

The veteran should be asked to identify any additional 
private or VA medical evidence which has not been obtained by 
the RO, and the RO should take immediate action to obtain all 
such evidence.

The veteran should be informed that records obtained from the 
National Personnel Records Center (NPRC) and the Marine Corps 
Historical Center do not support his claim that he served in 
combat while present in the Republic of Vietnam from December 
9, 1970, to April 24, 1971.  He must be provided notice of 
that fact, and be afforded an opportunity to submit 
additional evidence in support of his assertions of combat 
service.  



The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for a 
psychiatric disability, including PTSD, 
since October 2000.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any case, the RO should 
again request all 



clinical records of the veteran's 
treatment at Williamson Memorial 
Hospital, Williamson, West Virginia, from 
October 1998 to the present time, 
inclusive.  The RO should obtain copies 
of all clinical records pertaining to 
treatment of the veteran at the VAMC, 
Huntington, West Virginia, since October 
2000.

2.  The appellant is hereby informed that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

3.  The RO should reschedule the 
requested travel Board hearing, and 
notify the veteran and his 
representative, in writing, of the date, 
time, and place of the scheduled hearing.   

4.  Upon completion of the foregoing 
actions, the RO should readjudicate the 
issue of service connection for an 
acquired psychiatric disability, to 
include PTSD, with application of the 
current VA regulation governing service 
connection for PTSD (38 C.F.R. 
§ 3.304(f), in light of the additional 
evidence obtained.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided a Supplemental 
Statement of the Case.  That Supplemental Statement of the 
Case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal, including the provisions of 
38 C.F.R. § 3.304(f) (2001).  An appropriate period of time 
should be allowed for response.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




